Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 6, 2018

                                      No. 04-18-00271-CV

      IN THE INTEREST OF G.R.B., A.R.B., I.E.B.S., J.B.G., AND E.A.G., MINOR
                                 CHILDREN,

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA01024
                         Honorable Richard Garcia, Judge Presiding


                                         ORDER
        This is an accelerated appeal from a judgment terminating parental rights. Appellant’s
brief, due June 21, 2018, has not been filed. On June 25, 2018, we notified appellant’s court-
appointed counsel, Jeanette Burney Sullivan, of the deficiency, but she did not respond by filing
a motion for extension of time or other appropriate response. On June 28, 2018, we abated this
appeal and ordered the trial court to conduct a hearing to determine if appellant desired to
prosecute this appeal, if appointed counsel had abandoned the appeal, and if it was necessary to
appoint new counsel to represent appellant in this appeal. On July 2, 2018, the trial court held a
hearing. Three supplemental clerk’s records have been filed in this court. These supplemental
clerk’s records show the trial court found that appellant desired to prosecute this appeal, that
appointed counsel had not abandoned the appeal, that it was necessary to appoint new counsel to
represent appellant in this appeal. They also show that Ms. Sullivan was permitted to withdraw
and Gerald Uretsky was appointed to represent appellant in this appeal.

       This appeal is REINSTATED. Appellant’s brief is due on July 31, 2018. In light of the
previous delay in filing appellant’s brief, this court will not look favorably upon a request for
an extension of time to file appellant’s brief.

                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of July, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court